914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard A. PERRY, Plaintiff-Appellant,v.STATE OF MICHIGAN;  Wayne County Department of SocialServices;  Phyllis Shepherd, Defendants-Appellees.
No. 90-1070.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

1
Before KEITH and MILBURN, Circuit Judges;  and THOMAS, Senior District Judge.*

ORDER

2
This pro se Michigan plaintiff appeals the district court's order dismissing his complaint as frivolous under 28 U.S.C. Sec. 1915(d).  He requests the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, Richard A. Perry claimed that defendants wrongfully denied benefits for home help and personal care services.  He alleged that the loss of benefits, especially transportation services, resulted in personal injury, property damage, harm to his reputation and loss of self-esteem.  He also alleged that three unidentified state employees conspired to defraud, embezzle and misappropriate federal funds for disabled and handicapped individuals.


4
Upon review, we conclude that the complaint was properly dismissed as frivolous within the meaning of 28 U.S.C. Sec. 1915(d).   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Perry's claims are frivolous because they lack an arguable basis in law.  See 109 S. Ct. at 1833.  Simply, all named defendants are immune from suit for monetary damages filed under 42 U.S.C. Sec. 1983.   See Will v. Michigan Dep't of State Police, 109 S. Ct. 2304, 2309, 2311 (1989).


5
Accordingly, the request for appointment of counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation